Citation Nr: 9923562	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a right 
knee fracture, claimed secondary to rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from October 1945 to April 
1946 and from August 1951 to November 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 rating decision from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
fractured right knee, secondary to service-connected 
rheumatoid arthritis.  

The Board notes that the veteran also timely perfected an 
appeal on the issue of entitlement to an increased evaluation 
for service-connected rheumatoid arthritis.  In October 1998, 
the veteran submitted a written request to withdraw this 
issue from consideration, as he had been granted a total 
disability evaluation due to individual unemployability by 
rating decision in September 1998.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b) (1998).  
Therefore, the issue of entitlement to an increased 
evaluation for service-connected rheumatoid arthritis is not 
before the Board.


REMAND

In June 1997 the Board remanded the veteran's claim for 
service connection for a right knee fracture for further 
development to include obtaining medical treatment records 
and a VA examination.  The Board directed the examiner to 
comment on the etiology of any right knee disability and the 
relationship if any between the veteran's right knee 
disability and his service-connected rheumatoid arthritis.  
Specifically, the examiner was requested to express an 
opinion whether the rheumatoid arthritis caused or aggravated 
a fracture of the right knee or its residuals.  

A VA examination for joints was conducted in June 1998.  The 
examiner stated that there was no evidence of rheumatoid 
arthritis, but provided a diagnosis of severe diffuse 
osteoarthritis involving the shoulders, neck, knees, and 
lower back.  In addition, the Board notes that the examiner 
reported review of the veteran's claim file, yet notes no 
injury to the veteran's joints.  The records show that the 
veteran fractured his right patella in a fall in 1994.  

In a VA Form 646, received in June 1999, the veteran's 
representative argued that the examiner's conclusion was 
inconsistent with the other evidence of record and did not 
make the findings required by the Board.  In its informal 
brief, dated in August 1999, the veteran's representative 
contended that the claim must be remanded again.  The Board 
agrees.  

The absence of certain development, specifically requested by 
VA, indicates a neglect of the duty to assist in the 
development of the veteran's claim, Smith v. Brown, 5 
Vet. App. 335 (1993), thus necessitating yet another remand.  
Where, as here, the remand orders are not complied with, the 
Board errs in failing to insure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


1. The RO should refer the claims folder to 
the examiner who performed the June 4, 
1998, examination to comment on the 
etiology of any right knee disability and 
the veteran's rheumatoid arthritis.  
Specifically, that examiner should 
express an opinion whether the rheumatoid 
arthritis caused or aggravated a fracture 
of the right knee or its residuals.  If 
the examiner is of the opinion that 
rheumatoid arthritis neither caused nor 
aggravated the right knee fracture or its 
residuals, the physician should also 
opine whether arthritis of any nature 
caused or aggravated the right knee 
fracture or its residuals.

2. If the June 4, 1998, examiner is not 
available, then the RO should arrange for 
an examination of the veteran by an 
appropriate specialist for the purposes 
set out in the preceding paragraph.   The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination. 

3. The RO should carefully review the action 
taken to ensure that it is in full 
compliance with this remand, including 
all of the requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.  

4. The RO should then adjudicate the claim 
for service connection for residuals of a 
right knee fracture, including as 
secondary to service-connected rheumatoid 
arthritis.  If the claim remains denied, 
the veteran should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












